

117 S1678 IS: Delivering Envelopes Judiciously On-time Year-round Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1678IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Heinrich (for himself, Mr. Blumenthal, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 39, United States Code, to maintain certain service standards for first-class mail, and for other purposes.1.Short titleThis Act may be cited as the Delivering Envelopes Judiciously On-time Year-round Act or the DEJOY Act.2.Service standards for first-class mailSection 3691 of title 39, United States Code, is amended by adding at the end the following:(e)Service standards for first-Class mailNotwithstanding any other provision of this title, the service standards for first-class mail shall be the standards that were in effect on January 1, 2021..